                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 DAVID DARNELL NELSON, JR.,

                              Plaintiff,
         v.
                                                                           ORDER
 MATTHEW BURNS, ANDREW LARSON,
                                                                        16-cv-506-jdp
 HSU MANAGER DOE, MICHAEL LUNDE,
 and KYLE TRITT,

                              Defendants.


       Pro se plaintiff and prisoner David Darnell Nelson, Jr. is proceeding on multiple claims

under the Eighth Amendment related to his treatment at Waupun Correctional Institution: (1)

defendant HSU Manager Doe failed to ensure that Nelson received his medication after he was

transferred to WCI; (2) defendants Matthew Burns and Andrew Larson used excessive force

on Nelson when he began suffering from mental health symptoms in April 2016; and (3)

defendants Burns, Larson, and Michael Lunde subjected Nelson to an improper strip search

after the use of force.

       Nelson has filed a document with the court in which he asks the court to direct

defendants to provide him a “structured settlement” and appoint a lawyer to represent him.

Dkt. 53. The court will deny both of these requests.

       As to Nelson’s request for a settlement, he is free to contact counsel for defendants at

any time to discuss a possible settlement. But defendants are not required to settle a case, so if

they are not interested in settling, the court cannot require them to do so. In the absence of a

settlement, a plaintiff must prove each of his claims.
       As to Nelson’s request for assistance in recruiting counsel, nothing has changed since I

denied Nelson’s previous request for counsel, with the exception that Nelson has attached a

rejection letter from one law firm. Dkt. 53-2. But Nelson is required to provide the court at

least three names and addresses of lawyers who have declined to represent in this case, as I

informed Nelson in a previous order. Dkt. 44. In any event, it is still unclear whether Nelson

needs a lawyer in this case. Although I granted Nelson’s request for assistance in recruiting

counsel in another case, this case involves simpler claims that do not require scientific

knowledge. If it becomes clear later that the case is too complicated for Nelson, he may renew

his request.

       Nelson also raises issues about his criminal conviction, but that is outside the scope of

this case, which is limited to the claims identified at the beginning of this order.

       One other matter came to the court’s attention when reviewing Nelson’s motion, which

is that there is a still an unnamed defendant in the case. Defendants have identified the Doe

as Tina Watts. Dkt. 30. Although Nelson did not formally amend his complaint to add Watts

as a defendant, that may be because the preliminary pretrial conference order did not direct

him to do so. So the court will give Nelson an opportunity now to inform the court whether

he wishes to bring a claim against Watts.




                                                2
                                      ORDER

   IT IS ORDERED that:

1. Plaintiff David Darnell Nelson’s motion for a structured settlement and assistance in
   recruiting counsel, Dkt. 53, is DENIED.

2. Nelson may have until December 4, 2018, to inform the court whether he wishes to
   proceed on a claim against Tina Watts. If Nelson does not respond by that date, I will
   dismiss that claim.

   Entered November 19, 2018.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                          3
